Case 8:18-cr-OO460-WF.]-AEP Document 82-5 Filed 03/20/19 Page 1 of 3 Page|D 377

December 20, 2018

Sam Caltagirone

_
Tampa, FL 33602

Mr. F rank Murray
Assistant United States Attomey
At U.S. Department of Justice
400 N. Tampa St.
Suite 3200
Tampa, FL 33602

RE Case : 8:18CR460T02AEP
Defendant: Joseph David Caltagirone

Mr. Murray,

1 am Sam Caltagirone, brother of Joseph David Caltagirone, a case you have recently prosecuted
Joseph recently pleaded guilty to the possession of explosives charge.

l am writing to provide a “victim’s statement” to the court for the sentencing phase of my
brother’s case, should that be allowed and appropriate

' 1 am the legal guardian and have power of attorney for my elderly mother, Mary M. Caltagirone
(age 96), and for my aunt, Domenica l\/Iortellaro (age 99). l am representing them as the victims
of the actions of Joseph Caltagirone.

My mother and aunt own and reside in the family home at- 17th Ave., Tampa, FL 33605.
These two women are physically frail and my mother is suffering from dementia. l’ve hired a
caretaker who is a trained nursing assistant to care for them in the home. They have a constrained
budget for living expenses

l\/ly brother Joseph and his partner/roommate Mark David Rude, Jr. live in the upstairs portion of
the home. They pay no rent and only pay for electricity usage since the upstairs portion of the
home is metered separately

Representing my mother and aunt, and with the concurrence of my other brother, Vincent
Caltagirone, I would like the court to consider the following statement to the court as conditions
in the sentencing of my brother:

¢ We request that Joseph David Caltagirone be required to move away from the family
home at 1019 E. 17th Ave, Tampa, FL 33605, Within one week following sentencing

¢ We request that Joseph David Caltagirone not be allowed to return to the family home as
a resident at any time in the future as long as either my mother or aunt are still alive.

 

Case 8:18-cr-OO460-WF.]-AEP Document 82-5 Filed 03/20/19 Page 2 of 3 Page|D 378

December 20, 2018
Mr. Frank Murray

Page 2

The reason for our request is that the past, present, and future presence of Joseph Caltagirone and
his partner/roommate, Mark David Rude Jr., pose a continuing threat to the security, safety and
equanimity of the family home. Specifically,

1.

Prior to his arrest in April, 2018, Joseph was operating a drug dealing operation out of the
upstairs portion of the home. At least three neighbors have since complained of persons
coming onto the property at all times of the day and night. Specific references can be
provided

After Joseph’s release on bail, Joseph and Mark Rude, continued to entertain visitors to
the home. At least some of these visitors are known in the neighborhood as drug users
Recently, without permission and without any notification to my mother nor my aunt nor
to me, he allowed another individual, Adam Kenison, to move in upstairs

l\/Iark David Rude, Jr. is a twice convicted felon who, prior to the events of April, 2018,
was in violation of his probation and was subsequently returned to jail after that incident

About a month ago, l saw evidence that l\/Iark Rude has continued to use drugs on the
property. l discovered hidden in the back yard a homemade aluminum foil tube, burnt at
one end and tapered at the other. Since Joseph was constrained to the house by his ankle
bracelet at that time, it is reasonable to assume that Mark Rude was using drugs on the
property. Unfortunately, 1 destroyed this evidence when I should have documented it.

. Joseph is an alcoholic and consistently exhibit belligerent behavior to me and to my

mother. He has at least one, probably more, DUI arrests that I know of. The week before
last, he drove my aunt to an urgent care facility against the advice of the nursing assistant
caregiver, who told Joseph that my aunt only had a cold, not pneumonia The caregiver
was alarmed and contacted me. l awaited their return at the horne. Whenl spoke to
Joseph, his breath reeked heavily of alcohol. In short, he had driven my aunt to the
facility while drunk.

Prior to April, 2018, Joseph had been entrusted by my mother and aunt to handle their
financial affairs Whenl assumed that responsibility after his arrest, l discovered that
Joseph had misappropriated significant amount from their bank accounts and annuities
that were taken in cash or applied to his accounts For just the 13-month period from
April, 2017 , to April 2018, he diverted approximately $25,000 from my mother alone. I
have, of course, taken charge of their finances and Joseph no longer has access to their
money.

 

Case 8:18-cr-OO460-WF.]-AEP Document 82-5 Filed 03/20/19 Page 3 of 3 Page|D 379

l\/lr. Frank Murray
Page 3

You should know that l have retained civil attorney Christophe Fiori to proceed with legal
ejectment of Joseph and Ma;rk David Rude, Jr. They did not respond to the initial notice to vacate
and therefore a case will be filed in court by next week.

As l said, 1 don’t know if this information can impact his sentencing but l felt that the court
should be aware of these circumstances Please let me know if there is an appropriate method for
my brother Vincent and l to communicate our concerns

Thank you for your consideration

 

Sam Caltagirone

   

cc; Vincent Caltagirone

Naples, FL 34105

 

